Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi (US 20040087058 A1).
Regarding claim 1, Ooi discloses a package substrate (Fig. 7) comprising: one or more first conductive contacts (40B, 41B) on a first substrate surface (36B); one or more second conductive contacts (46) on a second substrate surface (37) opposite the first substrate surface; a core layer (33) comprising glass (polysilane, [0036]) between the first and the second substrate surfaces; and one or more thin film capacitors (150, 50) on the glass core conductively coupled with one of the first conductive contacts and one of the second conductive contacts (46 second or third from left), wherein the thin film capacitor comprises a first metal layer (52, see annotated figure below, similarly shown in Fig. 2) on a surface of the glass core, a thin film dielectric material (54) on a surface of the first metal layer, and a second metal layer (51 with 53) on a surface of the thin film dielectric material, wherein the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core, and wherein the first and second metal layers are coupled with separate first conductive contacts on the first substrate surface.
Illustrated below is a marked and annotated figure of Fig. 7 of Ooi.

    PNG
    media_image1.png
    340
    480
    media_image1.png
    Greyscale

Regarding claim 3, Ooi discloses a package substrate (Fig. 7), wherein the first metal layer extends laterally further than the thin film dielectric material in one direction (to the right).
Regarding claim 4, Ooi discloses a package substrate (Fig. 7), wherein the surface of the glass core comprises a first glass core surface (facing 150) and further comprising one or more thin film capacitors (50) on a second glass core surface (facing 50) opposite the first glass core surface.
Regarding claim 5, Ooi discloses a package substrate (Fig. 7), further comprising an interlayer dielectric (140, 32) covering the one or more thin film capacitors on the surface of the first glass core surface.
Regarding claim 8, Ooi discloses a package substrate (Fig. 7), further comprising the interlayer dielectric covering the one or more thin film capacitors on the second glass core surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz (US 20090284944 A1) in view of Ooi.
Regarding independent claim 9, Panaduz discloses a system (Fig. 5) comprising: a processor (504); a communication interface (510); and an integrated circuit device package (506, “may be applied to…” [0025]), the integrated circuit device package comprising: an integrated circuit device (412, Fig. 4) coupled with one or more first conductive contacts (“pads” [0023], similarly illustrated as exposed upper horizontal surfaces of 104-plate or 106, Fig. 1) on a first substrate surface (upper horizontal surface of 406); one or more second conductive contacts (“pads” [0022] similarly illustrated as exposed lower horizontal surfaces of 104 or 106, Fig. 1) on a second substrate surface (lower horizontal surface of 408) opposite the first substrate surface; a core layer (404) between the first and the second substrate surfaces; and one or more thin film capacitors (406) on the core conductively coupled with one of the first conductive contacts and one of the second conductive contacts, wherein the thin film capacitor comprises a first electrode layer (106-plate, see annotated figure below) on a surface of the core (illustrated as top of 100), a thin film dielectric material (108) on a surface of the first electrode layer, and a second electrode layer (lower portion of 104-plate) on a surface of the thin film dielectric material, and wherein the first electrode layer extends laterally further than the thin film dielectric material in one direction (to the right), and wherein the first and second electrode layers are coupled with separate first conductive contacts on the first substrate surface ([0012]).
Illustrated below is a marked and annotated figure of Fig. 1 of Palanduz.

    PNG
    media_image2.png
    361
    740
    media_image2.png
    Greyscale

Palanduz fails to expressly illustrate in Fig. 4 the core layer comprising glass.  More specifically, Palanduz illustrates an organic core.  However, Palanduz teaches an alternate embodiment of a substrate (Fig. 1), wherein the core comprises glass (100, “glass”, claim 7).
One of ordinary skill in the art at the time of filing would have readily recognized the finite number of predictable solutions for materials to comprise a core.  These predictable solutions include “single crystal silicon, polycrystalline silicon, glass, single crystal oxide, semiconductor material, metal foil, tape cast ceramic, inorganic polymer, organic polymer and mixtures thereof” as these may be chosen from a finite number of identified, predictable solutions (Claim 7).  Absent unexpected results, it would have been obvious to try using a different material to comprise the Core.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Palanduz fails to teach the first electrode layer and second electrode layer are comprised of metal; wherein the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core.
Ooi discloses a package substrate in the same field of endeavor (Fig. 7) comprising: one or more first conductive contacts (40B, 41B) on a first substrate surface (36B); one or more second conductive contacts (46) on a second substrate surface (37) opposite the first substrate surface; a core layer (33) comprising glass (polysilane, [0036]) between the first and the second substrate surfaces; and one or more thin film capacitors (150, 50) on the glass core conductively coupled with one of the first conductive contacts and one of the second conductive contacts (46 second or third from left), wherein the thin film capacitor comprises a first metal layer (52, see annotated figure above) on a surface of the glass core, a thin film dielectric material (54) on a surface of the first metal layer, and a second metal layer (51 with 53) on a surface of the thin film dielectric material, wherein the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core, and wherein the first metal layer extends laterally further than the thin film dielectric material in one direction (to the right), and wherein the first and second metal layers are coupled with separate first conductive contacts on the first substrate surface.
One of ordinary skill in the art cold have substituted the package substrate of Ooi (Fig. 7) in place of the comparable known package substrate of Palanduz (Fig. 4), and the results would have been predictable, because both package substrates perform the same function of connecting an integrated circuit device to a system board.  Therefore, having the claimed first and second metal layers would have been obvious because these known layers would have obtained predictable results.  The motivation to do so would be to have a package substrate integrated capacitor with compact size and reduced manufacturing cost (Ooi, [0008]).
Regarding claim 10, Paladuz in view of Ooi discloses a system (Ooi, Fig. 7), wherein the first metal layer contacts a conductive via (Conductive Via) through the glass core.
Regarding claim 11, Palanduz in view of Ooi discloses a system (Ooi, Fig. 7), wherein the first metal layer comprises nickel, tungsten, titanium, or chromium (chromium, [0056]).
Regarding claim 12, Palanduz in view of Ooi discloses a system (Ooi, Fig. 7), wherein the second metal layer comprises a metal different from the first metal layer (copper, [0049]).
Regarding claim 13, Palanduz in view of Ooi discloses a system (Ooi, Fig. 7), wherein the glass core has a thickness of less than 1 mm (“1-several ten microns” [0043]).
Claims 9-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanduz  in view of Kambe (US 20050207091 A1).
Note that claim 9 was previously addressed above, however, it’s being addressed differently here based on the reading of the reference, particularly to the prior art applied as a secondary reference in order to address the dependent claims 14-16.
Regarding independent claim 9, Panaduz discloses a system (Fig. 5) comprising: a processor (504); a communication interface (510); and an integrated circuit device package (506, “may be applied to…” [0025]), the integrated circuit device package comprising: an integrated circuit device (412, Fig. 4) coupled with one or more first conductive contacts (“pads” [0023], similarly illustrated as exposed upper horizontal surfaces of 104-plate or 106, Fig. 1) on a first substrate surface (upper horizontal surface of 406); one or more second conductive contacts (“pads” [0022] similarly illustrated as exposed lower horizontal surfaces of 104 or 106, Fig. 1) on a second substrate surface (lower horizontal surface of 408) opposite the first substrate surface; a core layer (404) between the first and the second substrate surfaces; and one or more thin film capacitors (406) on the core conductively coupled with one of the first conductive contacts and one of the second conductive contacts, wherein the thin film capacitor comprises a first electrode layer (106-plate, see annotated figure below) on a surface of the core (illustrated as top of 100), a thin film dielectric material (108) on a surface of the first electrode layer, and a second electrode layer (lower portion of 104-plate) on a surface of the thin film dielectric material, and wherein the first electrode layer extends laterally further than the thin film dielectric material in one direction (to the right), and wherein the first and second electrode layers are coupled with separate first conductive contacts on the first substrate surface ([0012]).
Illustrated below is a marked and annotated figure of Fig. 1 of Palanduz.

    PNG
    media_image2.png
    361
    740
    media_image2.png
    Greyscale

Palanduz fails to expressly illustrate in Fig. 4 the core layer comprising glass.  More specifically, Palanduz illustrates an organic core.  However, Palanduz teaches an alternate embodiment of a substrate (Fig. 1), wherein the core comprises glass (100, “glass”, claim 7).
One of ordinary skill in the art at the time of filing would have readily recognized the finite number of predictable solutions for materials to comprise a core.  These predictable solutions include “single crystal silicon, polycrystalline silicon, glass, single crystal oxide, semiconductor material, metal foil, tape cast ceramic, inorganic polymer, organic polymer and mixtures thereof” as these may be chosen from a finite number of identified, predictable solutions (Claim 7).  Absent unexpected results, it would have been obvious to try using a different material to comprise the Core.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Palanduz fails to teach the first electrode layer and second electrode layer are comprised of metal; wherein the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core.
Kambe discloses a package substrate in the same field of endeavor (Fig. 4) comprising: one or more first conductive contacts (4a, 4b) on a first substrate surface (facing 2); one or more second conductive contacts (7a, 7b) on a second substrate surface (facing away from 2) opposite the first substrate surface; a core layer (52) comprising glass ([0087]) between the first and the second substrate surfaces; and one or more thin film capacitors (collection of 13, 14, 15, 16, 17, and 19, on 52) on the glass core conductively coupled with one of the first conductive contacts (4a or 4b) and one of the second conductive contacts (7a or 7b), wherein the thin film capacitor comprises a first metal layer (17 as shown in Fig. 6, step 5, see annotated figure below) on a surface of the glass core, a thin film dielectric material (13) on a surface of the first metal layer, and a second metal layer (14) on a surface of the thin film dielectric material, wherein the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core, and wherein the first metal layer extends laterally further than the thin film dielectric material in one direction (to the right), and wherein the first and second metal layers are coupled with separate first conductive contacts (4a and 4b of Fig. 4) on the first substrate surface.
One of ordinary skill in the art cold have substituted the package substrate of Kambe (Fig. 4) in place of the comparable known package substrate of Palanduz (Fig. 4), and the results would have been predictable, because both package substrates perform the same function of connecting an integrated circuit device to a system board.  Therefore, having the claimed first and second metal layers would have been obvious because these known layers would have obtained predictable results.  The motivation to do so would be to have a package substrate integrated capacitor with compact size (Kambe, [0015]).
Illustrated below is a marked and annotated figure of Fig. 6 of Kambe.

    PNG
    media_image3.png
    697
    518
    media_image3.png
    Greyscale

Regarding claim 10, Paladuz in view of Kambe discloses a system (Kambe, Fig. 6), wherein the first metal layer contacts a conductive via through the glass core (51).
Regarding claim 13, Palanduz in view of Kambe discloses a system (Kambe, Fig. 6), wherein the glass core has a thickness of less than 1 mm (100µm-2mm, [0087]).
Regarding claim 14, Palanduz in view of Kambe discloses a system, wherein the thin film dielectric material has a thickness of less than 1 um (10-1000nm, [0091]).
Regarding claim 15, Palanduz in view of Kambe discloses a system (Kambe, Fig. 6), wherein the thin film dielectric material comprises a ferroelectric dielectric (“ferroelectric” [0025]).
Regarding claim 16, Palanduz in view of Kambe discloses a system (Kambe, Fig. 6), wherein the thin film dielectric material comprises a first thin film dielectric layer (13 below reference line), and further comprising the thin film capacitor having a second thin film dielectric layer between metal layers (13 above reference line).
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 6 is the inclusion of the limitation wherein the one or more thin film capacitors on the surface of the first glass core surface are coplanar with the one or more first conductive contacts in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “coplanar” and the spatial configuration of the surfaces of the substrate and glass core, in combination with all other limitations in claims 5, 4, and 1.
The primary reason for the allowable subject matter of claim 7 is the inclusion of the limitation wherein the one or more thin film capacitors on the second glass core surface are coplanar with the one or more second conductive contacts in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “coplanar” and the spatial configuration of the surfaces of the substrate and glass core, in combination with all other limitations in claims 5, 4, and 1.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 6) that Satoh does not teach, suggest, or render obvious at least, for example, the feature of “the thin film dielectric material extends over two sides of both the first and the second metal layers, the thin film dielectric material contacting the surface of the glass core, and wherein the first and second metal layers are coupled with separate first conductive contacts on the first substrate surface” recited in claim 1.  Applicant makes similar arguments for claim 9 with respect to the dielectric and metal layers.
Examiner’s reply:
Applicant’s arguments with respect to claims 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817